Case 5:20-cv-00748-JGB-SP Document 13 Filed 08/12/20 Page 1 of 1 Page ID #:57



                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.       EDCV 20-00748 JGB (SPx)                             Date August 12, 2020
 Title V.R.H., et al. v. City of Indio, et al.


 Present: The Honorable         JESUS G. BERNAL, UNITED STATES DISTRICT JUDGE


               MAYNOR GALVEZ                                         Not Reported
                 Deputy Clerk                                       Court Reporter


    Attorney(s) Present for Plaintiff(s):                Attorney(s) Present for Defendant(s):
                 None Present                                        None Present

 Proceedings:      (IN CHAMBERS) Order to Show Cause re Dismissal for Lack of
                   Prosecution

        Absent a showing of good cause, an action must be dismissed without prejudice if the
summons and complaint are not served on a defendant within 90 days after the complaint is filed.
Fed. R. Civ. Proc. 4(m). Generally, defendants must answer the complaint within 21 days after
service (60 days if the defendant is the United States). Fed R. Civ. Proc. 12(a)(1).

       In the present case, it appears that one or more of these time periods has not been met.
Accordingly, the Court, on its own motion, orders plaintiffs to show cause in writing on or before
August 26, 2020, why this action should not be dismissed as to the applicable defendants for lack
of prosecution. Pursuant to Rule 78 of the Federal Rules of Civil Procedure, the Court finds that
this matter is appropriate for submission without oral argument. The Order to Show Cause will
stand submitted upon the filing of a responsive pleading or motion on or before the date upon
which a response by the plaintiffs is due.

        IT IS SO ORDERED.




 Page 1 of 1                       CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk iv
